IN THE UNITED STATES DISTRICT COURT FI f. ED
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION DEC 09 2019
Clerk, US Distr ur
Distt of Montane t
DAVID MICHAEL FARBER,
CV 18-113-BLG-SPW
Plaintiff,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
BILLINGS POLICE AND
DEPARTMENT OFFICER RECOMMENDATIONS
ADAMS,
Defendant.

 

The United States Magistrate Judge filed Findings and Recommendations on
November 18, 2019. (Doc. 21.) The Magistrate recommended the Court dismiss
the action based on Plaintiff David Michael Farber’s failure to comply with the
Magistrate’s orders and prosecute the action. (Doc. 21 at 4.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation, with an additional 3 days added here because Mr. Farber was
served by mail. Fed. R. Civ. P. 6(d). No objections were filed. When neither party
objects, this Court reviews the Magistrate’s Findings and Recommendation for clear
error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

1
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error. Mr. Farber failed to
comply with the Magistrate’s orders, and he has failed to prosecute this case.
IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 21) are ADOPTED IN FULL.
IT IS FURTHER ORDERED:
1. This matter is DISMISSED pursuant to Fed. R. Civ. P. 41(b).
2. The Clerk of Court shall close this matter and enter judgment in favor of the
Defendant pursuant to Fed. R. Civ. P. 58.
3. Pursuant to Fed. R. App. P. 24(a)(3)(A), the Clerk of Court shall have the

docket reflect that any appeal of this decision would not be taken in good faith.

DATED this _Y ‘day of December, 2019.

fs tide tis,
SUSAN P. WATTERS
United States District Judge
